DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes that some species, including the elected species, within the genus Acremonium have been reclassified in the genus Sarocladium. These two terms will be used interchangeably in this Office action where appropriate.
Information Disclosure Statement
The listing of references in the specification on pages 742-744 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See for example pages 112, line 12, 116, line 1, 743, line 26, and 744, line 21.
Election/Restrictions
Applicant’s election without traverse of the species SEQ ID NO: 3605 in the reply filed on 9 June 2021 is acknowledged.
	A search of the elected specie showed that the non-elected species would fall within a proper structural genus around the elected specie and thus would not constitute a search and/or examination burden. Consequently the election of species is withdrawn and the species will be examined together.
Claim Objections
Claims 105 and 138 are objected to because of the following informalities:  At claim 105, line 1, “synthetic combinations” should read -- the synthetic combination -- to be in number agreement with claim 61. At claim 138, line 1, “a synthetic” should read -- the synthetic -- in referring to claim 61.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61, 68, 69, 89, 91, 92, 99, 105, 109, 138 and 147-170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,667,523. Although the claims at issue are not identical, they are not patentably distinct from each other because instant SEQ ID NO: 3605 of Claim 61 is .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 61, 68, 69, 89, 91, 99, 105, 109, 138, 147, 148 and 149 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a synthetic combination. This judicial exception is not integrated into a practical application because the combination occurs in nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination can be found in nature.
	The instant claims are directed to a combination that occurs in nature, and the claimed “synthetic combination” does not comprise significantly more than the judicial exception. Pan et al (2008 New Phytologist 178: 147-156) teaches isolation of a plethora of endophytes from Zea mays from the genus Acremonium and teaches several that comprise an ITS rRNA nucleic acid sequence identical to instant SEQ ID NO: 3605. Endophytic fungus clone 38-7-20:
LOCUS       EF504467                 579 bp    DNA     linear   ENV 10-SEP-2014
DEFINITION  Uncultured endophytic fungus clone 38-7-20 18S ribosomal RNA gene,
            partial sequence; internal transcribed spacer 1, 5.8S ribosomal RNA
            gene, and internal transcribed spacer 2, complete sequence; and 28S
            ribosomal RNA gene, partial sequence.
ACCESSION   EF504467
VERSION     EF504467.1
KEYWORDS    ENV.
SOURCE      uncultured fungus
  ORGANISM  uncultured fungus

REFERENCE   1  (bases 1 to 579)
  AUTHORS   Pan,J.J., Baumgarten,A.M. and May,G.
  TITLE     Effects of host plant environment and Ustilago maydis infection on
            the fungal endophyte community of maize (Zea mays)
  JOURNAL   New Phytol. 178 (1), 147-156 (2008)
   PUBMED   18194146
REFERENCE   2  (bases 1 to 579)
  AUTHORS   Pan,J.J., Baumgarten,A.M. and May,G.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAR-2007) Biology, University of Akron, 302 Buchtel
            Common, Akron, OH 44325, USA
FEATURES             Location/Qualifiers
     source          1..579
                     /organism="uncultured fungus"
                     /mol_type="genomic DNA"
                     /isolation_source="leaves, stems, kernels"
                     /host="Zea mays"
                     /db_xref="taxon:175245"
                     /clone="38-7-20"
                     /environmental_sample
                     /country="USA"
                     /collection_date="2003"
     misc_RNA        <1..>579
                     /note="contains 18S ribosomal RNA, internal transcribed
                     spacer 1, 5.8S ribosomal RNA, internal transcribed spacer
                     2, and 28S ribosomal RNA"

  Query Match             95.1%;  Score 579;  DB 149;  Length 579;
  Best Local Similarity   100.0%;  
  Matches  579;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         28 TCGTAACAAGGTCTCCGTTGGTGAACCAGCGGAGGGATCATTACCAGAGTGCCCTAGGCT 87
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TCGTAACAAGGTCTCCGTTGGTGAACCAGCGGAGGGATCATTACCAGAGTGCCCTAGGCT 60

Qy         88 CTCCAACCCATTGTGAACATACCTAACGTTCCCTCGGCGGGCTCAGCGCGCGGTGCCTCC 147
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTCCAACCCATTGTGAACATACCTAACGTTCCCTCGGCGGGCTCAGCGCGCGGTGCCTCC 120

Qy        148 GGGCTCCGGGCGTCCGCCGGGGACAACCAAACCCTGATTTTATCGTGTATCTCTGAGGGG 207
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGCTCCGGGCGTCCGCCGGGGACAACCAAACCCTGATTTTATCGTGTATCTCTGAGGGG 180

Qy        208 CGAAAGCCCGAAAACAAAATAAATCAAAACTTTCAACAACGGATCTCTTGGCTCTGGCAT 267
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGAAAGCCCGAAAACAAAATAAATCAAAACTTTCAACAACGGATCTCTTGGCTCTGGCAT 240

Qy        268 CGATGAAGAACGCAGCGAAATGCGATAAGTAATGTGAATTGCAGAATTCAGTGAATCATC 327
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CGATGAAGAACGCAGCGAAATGCGATAAGTAATGTGAATTGCAGAATTCAGTGAATCATC 300

Qy        328 GAATCTTTGAACGCACATTGCGCCCGCCGGCACTCCGGCGGGCATGCCTGTCCGAGCGTC 387
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GAATCTTTGAACGCACATTGCGCCCGCCGGCACTCCGGCGGGCATGCCTGTCCGAGCGTC 360

Qy        388 ATTTCAACCCTCAGGGCCCCCTTTCGGGGGGGACCTGGTGCTGGGGATCAGCGGCCCTCG 447
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ATTTCAACCCTCAGGGCCCCCTTTCGGGGGGGACCTGGTGCTGGGGATCAGCGGCCCTCG 420

Qy        448 GGCCCCTGTCCCCCAAATACAGTGGCGGTCGCGCCGCAGCCTCCCCTGCGTAGTAGCACA 507
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGCCCCTGTCCCCCAAATACAGTGGCGGTCGCGCCGCAGCCTCCCCTGCGTAGTAGCACA 480

Qy        508 CCTCGCACCGGAGAGCGGTTCGACCACGCCGTAAAACCCCCAACTTTCCAAGGTTGACCT 567
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CCTCGCACCGGAGAGCGGTTCGACCACGCCGTAAAACCCCCAACTTTCCAAGGTTGACCT 540

Qy        568 CGGATCAGGTAGGAATACCCGCTGAACTTAAGCATATCA 606
              |||||||||||||||||||||||||||||||||||||||
Db        541 CGGATCAGGTAGGAATACCCGCTGAACTTAAGCATATCA 579

	Further, Kemp et al (2020 Biological Control 149 pub. 104329) teaches that Sarocladium zeae is a capable of being an endophyte of wheat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61, 68, 69, 89, 91, 92, 99, 105, 109, 138, 147, 148,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicklow et al (2005 Mycology Research 109(5): 610-618) in view of Pan et al (2008 New Phytologist) and Wicklow et al (2008 Canadian Journal of Plant Pathology 30: 425-433).
	Wicklow et al (2005) teach a “synthetic combination” comprising a purified microbial endophyte population of the genus Acremonium (zeae) in the paragraph spanning pages 612-613. The synthetic combination increases resistance to Aspergillus flavus colonization and aflatoxin contamination of intact grains (page 611, left column, last paragraph). While Wicklow et al (2005) is silent as to the amount of “the first endophyte” is present the ranges recited in instant claim 99 are so broad that said claim 
	Wicklow et al (2005) do not teach applying the purified endophyte to a plant species other than the species from where the endophyte was obtained. Wicklow et al (2005) do not specifically teach an endophyte is of the genus Acremonium and comprises an ITS rRNA nucleic acid sequence at least 99% identical to a nucleic acid sequence selected from the group consisting of instant SEQ ID NOs: 3605, 3642, 3643, 3644, 3672, 3676, 3650, 3597, 3640, 3602, or 3647.
	Pan et al teaches purified microbial endophytes designated 38-7-20, 38-7-16, 40-15-30, 38-7-47 and 40-15-117 that appear to comprise an ITS rRNA nucleic acid sequence at least 99% identical to instant SEQ ID NO: 3605 (see the alignment above with clone 38-7-20).
LOCUS       EF504467                 579 bp    DNA     linear   ENV 11-JAN-2008
DEFINITION  Uncultured endophytic fungus clone 38-7-20 18S ribosomal RNA gene,
            partial sequence; internal transcribed spacer 1, 5.8S ribosomal RNA
            gene, and internal transcribed spacer 2, complete sequence; and 28S
            ribosomal RNA gene, partial sequence.
ACCESSION   EF504467
VERSION     EF504467.1
KEYWORDS    ENV.
SOURCE      uncultured endophytic fungus
  ORGANISM  uncultured endophytic fungus
            Eukaryota; Fungi; environmental samples.
REFERENCE   1  (bases 1 to 579)
  AUTHORS   Pan,J.J., Baumgarten,A.M. and May,G.
  TITLE     Effects of host plant environment and Ustilago maydis infection on
            the fungal endophyte community of maize (Zea mays)
  JOURNAL   New Phytol. (2008) In press
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 579)
  AUTHORS   Pan,J.J., Baumgarten,A.M. and May,G.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAR-2007) Biology, University of Akron, 302 Buchtel
            Common, Akron, OH 44325, USA
FEATURES             Location/Qualifiers
     source          1..579
                     /organism="uncultured endophytic fungus"
                     /mol_type="genomic DNA"
                     /isolation_source="leaves, stems, kernels"
                     /host="Zea mays"
                     /db_xref="taxon:312132"
                     /clone="38-7-20"

                     /country="USA"
                     /collection_date="2003"
     misc_RNA        <1..>579
                     /note="contains 18S ribosomal RNA, internal transcribed
                     spacer 1, 5.8S ribosomal RNA, internal transcribed spacer
                     2, and 28S ribosomal RNA"
ORIGIN      
        1 tcgtaacaag gtctccgttg gtgaaccagc ggagggatca ttaccagagt gccctaggct
       61 ctccaaccca ttgtgaacat acctaacgtt ccctcggcgg gctcagcgcg cggtgcctcc
      121 gggctccggg cgtccgccgg ggacaaccaa accctgattt tatcgtgtat ctctgagggg
      181 cgaaagcccg aaaacaaaat aaatcaaaac tttcaacaac ggatctcttg gctctggcat
      241 cgatgaagaa cgcagcgaaa tgcgataagt aatgtgaatt gcagaattca gtgaatcatc
      301 gaatctttga acgcacattg cgcccgccgg cactccggcg ggcatgcctg tccgagcgtc
      361 atttcaaccc tcagggcccc ctttcggggg ggacctggtg ctggggatca gcggccctcg
      421 ggcccctgtc ccccaaatac agtggcggtc gcgccgcagc ctcccctgcg tagtagcaca
      481 cctcgcaccg gagagcggtt cgaccacgcc gtaaaacccc caactttcca aggttgacct
      541 cggatcaggt aggaataccc gctgaactta agcatatca

	Wicklow et al (2008) teach that Acremonium zeae has been isolated from both maize and sorghum (page 431, right column, last paragraph), thus the synthetic combination of instant claim 69 would have been prima facie obvious to one of ordinary skill in the instant art before the effective filing date of the instant claims. Clearly one could inoculate a maize or sorghum plant using an endophyte isolated (purified) from the other species.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Wicklow (2005) to produce a synthetic combination comprising the purified microbial endophyte(s) taught by Pan et al because Acremonium zeae was well known to have a protective effect to seeds (grain) to Aspergillus flavus and Fusarium verticillioides. It would have also been obvious to use an Acremonium zeae endophyte isolated from maize to produce a synthetic combination with sorghum as suggested by Wicklow et al (2008). Given the teachings of Wicklow et al (2005) one of ordinary skill in the art would have had a reasonable expectation of success.
et al (2005) as they are directed to routine methods of applying an endophyte inoculum. The agricultural product of claim 138 comprising a 1000 seed weight amount is not non-obvious in view of the synthetic combination, it merely represents a defined amount. Any person of ordinary skill in the art could have counted to 1000.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 89, 109, 153 and 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 89, 109, 153 and 154 are indefinite because the instant specification does not teach that a first endophyte of the genus Acremonium is capable of producing all of or the specific benefit recited in these claims. While Acremonium sp. were well recognized as capable of increasing resistance to a fungal pathogen they are not recognized as increasing drought resistance or salinity tolerance and the instant specification does not teach such a property. Hence, it would appear that one would require a “second” endophyte to produce the claimed benefit but said claims fail to set forth the metes and bounds of the claimed invention.
Conclusion
No claims are allowed.
Claims 149-170 appear to be free of the prior art which does not teach producing a synthetic combination of an Acremonium endophyte having the claimed nucleic acid sequence and a dicot. The synthetic combination of an Acremonium zeae endophyte with a wheat plant is taught by Kemp et al (2020) but said teaches are not prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663